Me. Justice McBride
delivered the opinion of the court.
1, 2. The description in the petition was sufficient to give the County Court jurisdiction, and the description in the deed was adequate to convey all of Esther P. Wetter sten’s interest in the property described in the complaint: 13 Cyc. 630, 632, 637; 8 R. C. L. 1037; Raymond v. Coffey, 5 Or. 132, 134; Pursley v. Hayes, 22 Iowa, 11, 39 (92 Am. Dec. 350). It is conceded and found that the property described in the complaint was the only real property owned by the minor, and that there was a house on the property known as 889 Borthwick Street; that the intent of all parties was to sell the property that is described in the complaint, and but for the omission of the article “an” between the word “Albina” and the word “addition,” everything connected with the sale is regular. The accidental omission of the article “an” in the petition and deed could not have misled anyone. If it, standing alone, might have rendered the description uncertain, which under the findings we very much doubt, that uncertainty was cleared up and cured by the allegation in the petition that the premises were familiarly known as No. 889 Borthwick Street, that it was the only real property owned by the minor, and that it was occupied by her and her guardian and hi's wife and child. The deed also recited that it was the only property owned by the minor, and referred to the papers on file in connection with the sale. We are of the opinion that the guardian’s deed passed the title to the purchaser. The judgment is affirmed. Affirmed.
Me. Chief Justice Mooee, Me. Justice Burnett and Mr. Justice Benson concur.